
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1486
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Clay submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of June
		  11, 2011, as National Minority Golf Awareness
		  Day.
	
	
		Whereas golf has a long tradition in United States
			 society;
		Whereas the efforts of organizations such as The First Tee
			 have made golf more accessible to people of all backgrounds;
		Whereas, according to the National Golf Foundation, of the
			 26,000,000 people in the United States who play golf, only 2,000,000 are ethnic
			 minorities;
		Whereas the social impacts of playing golf are
			 immeasurable;
		Whereas players practice courtesy, perseverance, and
			 respect for their fellow athletes;
		Whereas the principles and behaviors promoted by the game
			 of golf have positive effects in every aspect of life;
		Whereas playing golf helps everyone maintain a health
			 lifestyle;
		Whereas the benefits include walking between 4 and 8 miles
			 in a single game, burning up to 1,000 calories, and reducing stress and
			 lowering cholesterol;
		Whereas in celebrating the talented and visionary
			 individuals that have inspired minorities to participate in golf, such as Nancy
			 Lopez, the first Latina to win an LPGA tournament, Tiger Woods, the first
			 African-American to win the Masters, and K.J. Choi, the first Korean to win on
			 the PGA Tour, we also celebrate the story of the United States, a story of
			 overcoming expectations and rising to our full potential; and
		Whereas June 11, 2011, would be an appropriate date to
			 designate as National Minority Golf Awareness Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Minority Golf Awareness Day;
			(2)requests that National Minority Golf
			 Awareness Day be observed with the goal of honoring all minorities who
			 play, teach, and promote the game of golf;
			(3)recognizes the
			 considerable contributions that minorities have made to golf; and
			(4)urges public and
			 private sector efforts to encourage minority participation in golf.
			
